Case:17-03666-MCF13 Doc#:56 Filed:08/25/20 Entered:08/25/20 13:03:53                     Desc: Main
                           Document Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF PUERTO RICO
                                 SAN JUAN DIVISION

   IN RE:                                                            CASE NO.: 17-03666-MCF13

   LYDIA ORTIZ ORTIZ                                                     CHAPTER 13
   Debtor
   _____________________________/


        MOTION FOR CONTINUANCE OF HEARING ON RELIEF FROM STAY


    TO THE HONORABLE COURT:


              COME NOW Reverse Mortgage Funding LLC, hereinafter referred to as (Movant),

 represented by the undersigned attorney who respectfully pray and state as follows:

             1. Movant respectfully requests a continuance of the Hearing on the motion for relief

        from stay scheduled for August 25, 2020.

             2. The Parties have been in conversation in order to solve this controversy. Debtor has

        provided evidence of insurance and Movant needs additional time to update Debtors

        account.

                   WHEREFORE it is respectfully requested from this Honorable Court to grant

        the present Motion and continue the hearing scheduled for August 25, 2020.

                                                NOTICE

        YOU ARE HEREBY NOTIFIED THAT YOU HAVE FOURTEEN (14) DAYS FROM
        THE DATE OF THIS NOTICE TO FILE AN OPPOSITION TO THE FOREGOING
        MOTION AND TO REQUEST A HEARING. IF NO OPPOSITION IS FILED WITHIN
        THE PRESCRIBED PERIOD OF TIME, THE MOTION WILL BE DEEMED
        UNOPPOSED AND MAY BE GRANTED WITHOUT FURTHER HEARING
        UNLESS(1) THE REQUESTED RELIEF IS FORBIDDEN BY LAW; (2) THE
        REQUESTED RELIEF IS AGAINST PUBLIC POLICY; OR (3) IN THE OPINION OF
        THE COURT, THE INEREST OF JUSTICE REQUIRES OTHERWISE. IF A TIMELY
Case:17-03666-MCF13 Doc#:56 Filed:08/25/20 Entered:08/25/20 13:03:53                   Desc: Main
                           Document Page 2 of 2



        OPPOSITION IS FILED, THE COURT WILL SCHEDULE A HEARING AS A
        CONTESTED MATTER.




                                CERTIFICATE OF SERVICE
 I HEREBY CERTIFY that on this day I electronically filed this document with the Clerk of the
 Court using the CM/ECF system which will automatically send notification of such filing to all
 CM/ECF participants.




                                             Robertson, Anschutz & Schneid, P.L.
                                             Attorney for Secured Creditor
                                             6409 Congress Ave., Suite 100
                                             Boca Raton, FL 33487
                                             Telephone: 561-241-6901
                                             Facsimile: 561-997-6909

                                             By: /s/ Francisco J. Cardona
                                             Francisco J. Cardona, Esquire
                                             Puerto Rico Bar Number 230309
                                             Email: fcardona@rascrane.com
